                                          Case 3:19-cv-06526-TSH Document 24 Filed 06/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IVALDO LENCI,                                     Case No. 19-cv-06526-TSH
                                   8                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   9             v.

                                  10     UNITED STATES OF AMERICA,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On May 5, 2020, the Court dismissed Plaintiff Ivaldo Lenci’s complaint with leave to

                                  14   amend by June 2, 2020. ECF No. 23. The Court warned Lenci that this action would likely be

                                  15   dismissed if he failed to file an amended complaint by the deadline. As Lenci has not filed an

                                  16   amended complaint or otherwise responded, the Court ORDERS him to show cause why this case

                                  17   should not be dismissed pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute

                                  18   and failure to comply with court deadlines. Lenci shall file a declaration by June 29, 2020. Notice

                                  19   is hereby provided that failure to file a written response will be deemed an admission that Lenci

                                  20   does not intend to prosecute, and the case will be dismissed without prejudice. Thus, it is

                                  21   imperative the Court receive a written response by the deadline above.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: June 11, 2020

                                  25
                                                                                                    THOMAS S. HIXSON
                                  26                                                                United States Magistrate Judge
                                  27

                                  28
